— Appeals by defendant from (1) a judgment of the Supreme Court, Kings County (Tomei, J.), rendered March 24, 1982, convicting him of murder in the second degree and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence, and (2) by permission, an order of the same court, dated February 18, 1983, which, after a hearing, denied defendant’s motion pursuant to CPL 440.10 to vacate the judgment of conviction.
Judgment and order affirmed.
Considering all of the circumstances of this case, defendant has failed to meet his burden of showing that he was deprived of the effective assistance of counsel (Strickland v Washington, 466 US _, 104 S Ct 2052; People v Baldi, 54 NY2d 137).
We have considered defendant’s other claims and find them to be without merit. Titone, J. P., Mangano, Weinstein and Brown, JJ., concur.